Case 1:20-cv-05019-LAK Document 64-3 Filed 09/13/21 Page 1 of 4




            EXHIBIT C
                 Case 1:20-cv-05019-LAK Document 64-3 Filed 09/13/21 Page 2 of 4

                                    COLUMBIA UNIVERSITY
                                         IN THE CITY OF NEW YORK

                                  STUDENT CONDUCT AND COMMUN ITY STANDARDS



       SENT BY JERI HENRY VIA MAXIENT ON BEHALF OF THE HEARING PANELISTS



April 20, 2018


                                @columbia.edu

Dear Mr.

On April 19, 2018, the Hearing Panel ("the Panel") convened to determine whether you engaged in behaviors
that violate the Columbia University Gender-Based Misconduct Policy and Procedures for Students ("the
Policy"). Specifically, it was alleged that you engaged in two instances of Sexual Assault: Intercourse as
defined in the Policy, with the bases for lack of affinnative consent being both incapacitation and the use of
physical force.

The Panel pa1ticipated in the fair, thoughtful, and thorough procedure as it is outlined in the Policy. In
considering the allegations, the Panel reviewed and assessed the info1mation available through the investigative
and hearing processes. In applying the preponderance of the evidence stan dard, the Panel finds you responsible
for both allegations of Sexual Assault: Intercourse, including the use of physical force.

Like the Investigative Team, the Panel first considered whether each instance of sexual intercourse occuned and
then detennined whether the Complainant provided affomative consent to engage in the sexual activity. It is not
disputed that you and the Complainant engaged in "vaginal intercourse (penis to vagina) on August 26, 2017 at
one point between approximately 3:00 a.m . and 10:00 a.m . inside                  bedroom" (p. 79).

You maintain that you and the Complainant did not engage in "sex inside of [your] bedroom on August 26,
2017, at one point between approximately 3:00 a.m. and 10:00 a.m ." (p. 79) because your bed is not "big
enough for two people" (p. 26) . The Investigative Team concluded, in fact, the size of the bed does not preclude
the ability to engage in sexual activity as you suggest. Moreover, you contradict your own assertion with a
statement regarding your body positioning in your own bed in your bedroom while engaged in sexual activity
with the Complainant (See generally p. 26). Specifically, you describe lying with the Complainant "side by
side ... pe1pendicular" to the head of your own bed while engaging in sexual activity (p. 26). As such, the Panel
agi-ees with the Investigative Team's conclusion that based on the totality of available info1mation and the
credibility assessment, there is a preponderance of evidence that sexual intercourse (penis to vagina) occmTed
inside your bedroom.

Second, the Panel assessed whether affmnative consent was provided to engage in sexual intercourse, with
consideration given to the Complainant 's incapacitation and your use of force.

Per the Policy, the Panel reviewed the available info1mation from the perspective of a sober, reasonable person
in the Respondent's position. In considering the Complainant's capacity, the Panel noted the Investigative
Team's analysis of the Complainant's deteriorating behavior, such as texting Witness #1 i n - her
description of experiencing a "blackout with like glimpses of memo1y " after approximately 1: 15 a.m. on
August 26, 2017 (p. 13), and your observation of the Complainant getting out of the taxi on the way to your
apa1tment without explanation, and then re-entering the cab (p. 25) . However, Witnesses also observed the
Complainant to have engaged in a political debate outside at the               (p. 38), walked and stood
                Case 1:20-cv-05019-LAK Document 64-3 Filed 09/13/21 Page 3 of 4

normally (p. 23-26, p. 29, p. 35, p. 50, et al). Moreover, by the Complainant's own description, she remembers
confronting you about your fiancée, telling you “No” repeatedly, and making statements or asking questions in
an attempt to thwart the sexual activity (See generally p.14). While these circumstances are concerning, the
Panel agrees with the Investigative Team that there is insufficient information to conclude the Complainant
exhibited objective and reasonably apparent indications that she was incapacitated during the sexual intercourse
at your apartment.

Next, the Panel considered whether you used force to engage in sexual intercourse with the Complainant. As
you requested during the hearing, the Panel reexamined the relevant pictures of furniture. The Panel further
considered that by your own account, you did not observe the Complainant bumping, crashing into or hitting the
furniture, causing significant bruising to her face, shoulder, arms, and thigh (Exhibits #2, #3, #12, #13, #17,
#18, #19, #21, and #23). Additionally, the Panel carefully reviewed these documents and recognized that the
expert reports reflected the viewpoints of the parties who retained them. In consideration of the totality of the
circumstances, the Panel agrees with the Investigative Team’s conclusion that the most likely explanation for
the Complainant’s bruising is that you inflicted the bruises while having sexual intercourse with the
Complainant. As such, the Panel is in agreement with the Investigative Team that the Complainant did not
provide her affirmative consent and that you used physical force to engage in sexual intercourse in your
apartment on the morning of August 26, 2017.

Finally, you contested the credibility of the Complainant, compared to your own credibility. However, your
statements:

     1. Conflate information provided by witnesses (e.g. only Witness #8 observed you and the Complainant
        kissing on the dance floor, as described on p. 50; Witness #5 “denied ever seeing the Complainant or
        Respondent kissing” (p. 45); and Witness #6 said “he ‘[did not] remember seeing’ the two kiss or
        otherwise engage in sexual activity together” (p. 46));
     2. Vary in describing your own alcohol consumption and subsequent level of capacity to the Investigative
        Team (See generally p. 70);
     3. Contradict your own Witnesses’ statements (e.g. you originally stated that your girlfriend/Witness #12
        incurs bruises after consensual sex on p. 29, which she then denied on p. 56, before clarifying you
        meant hickies in an email to the Investigative Team (Exhibit #22)); and
     4. Provide repeated factually incorrect information to the Investigative Team (e.g. you volunteered and
        repeatedly told the Investigative Team that the Complainant wore high heels to the club on p. 23, p.
        25-26, and p. 29, and in fact, she was wearing flat sandals that evening).

These statements underscored the Investigative Team’s concerns about your credibility and called into question
the accuracy and plausibility of your narrative. The Panel concurs with the Investigative Team and finds that
you were not credible on many accounts throughout your narrative; thus, the Panel does not find a
preponderance of the evidence to support your account.

Throughout the investigative and hearing processes, the Complainant acknowledged the gaps in her memory
about the events of the evening, but her narrative remained consistent and is largely supported by the
documentary evidence and Witness statements. Like the Investigative Team, the Panel finds the Complainant’s
account more compelling, logical, and credible.

For these reasons, and in full agreement with the Investigative Team’s recommendation, the Panel finds you
responsible for two violations of the Policy’s definition of Sexual Assault: Intercourse and specifically, for the
use of physical force to engage in sexual intercourse (penis to vagina) without the Complainant’s affirmative
consent.

Please note the interim measures detailed in your initial notice letter dated September 20, 2017, including the no
contact directive, remain in effect. As before, you may request a prompt and reasonable review of the need for
or terms of any of the aforementioned directives, and submit evidence in support of this request. All requests for
review must be addressed to Jeri Henry, Associate Vice President of Student Conduct and Community
                        Case 1:20-cv-05019-LAK Document 64-3 Filed 09/13/21 Page 4 of 4

St a n d ar ds, a n d s u b mitt e d o nli n e h er e




-
As d et ail e d i n t h e p oli c y, t h e i nf or m ati o n i n t h e i n v esti g ati v e r e p ort a n d all d o c u m e nt ati o n, i n cl u di n g t h e
r e c or di n g of t h e H e ari n g P a n el, will b e s e nt t o                                 , Dea n




                                                                                                                                     -
                  I n a c c or d a n c e wit h t h e p oli c y, D e a n                       will r e n d er s a n cti o ni n g d e cisi o ns t o e a c h p art y
wit hi n t hr e e b usi n ess d a ys of t h e d at e o n t his l ett er, W e d n es d a y, A pril 2 5, 2 0 1 8.

A d diti o n all y, y o u a n d/ or t h e ot h er p art y m a y s u b mit a writt e n i m p a ct st at e m e nt t o D e a n                   f or his




                                                               -
c o nsi d er ati o n. T h e writt e n st at e m e nt m ust b e c o m pl et e d b y y o u a n d b e n o m or e t h a n fi v e si n gl e-s p a c e d t y p e d
p a g es, usi n g 1 2 p oi nt Ti m es N e w R o m a n f o nt a n d 1-i n c h m ar gi ns. If y o u h a v e n ot alr e a d y d o n e s o, y o u m ust
s u b mit y o ur i m p a ct st at e m e nt t hr o u g h t h e o nli n e f or m b y A pril 2 3, 2 0 1 8 at n o o n. Pl e as e n ot e t h at n eit h er p art y
m a y e n g a g e i n c o m m u ni c ati o n wit h D e a n                   o utsi d e t his pr o c ess.

If y o u f e el li k e y o u w o ul d li k e a d diti o n al s u p p ort at a n y ti m e, y o ur c as e m a n a g er c a n assist b y c o n n e cti n g y o u
t o t h e a p pr o pri at e r es o ur c es, i n cl u di n g C o u ns eli n g a n d Ps y c h ol o gi c al S er vi c es.

Si n c er el y,


S p e n c er B e n n ett
Ass o ci at e Dir e ct or
St u d e nt C o n d u ct a n d C o m m u nit y St a n d ar ds

K ati C a d e n h e a d
Ass o ci at e Dir e ct or
St u d e nt C o n d u ct a n d C o m m u nit y St a n d ar ds

Ti k ol a R uss ell
Ass o ci at e Dir e ct or
St u d e nt C o n d u ct a n d C o m m u nit y St a n d ar ds

C C: M arj or y Fis h er, Ass o ci at e Vi c e Pr esi d e nt, Titl e I X C o or di n at or
                               , Dea n
                          , Att or n e y- A d vis or
St u d e nt Fil e
